Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 3, 4, 8, 13, 14 and 18 are objected to because of the following informalities: 
1) 	In claims 3, 4, 13 and 14, replace “and/or” with either –and—or –or--. 
2)	In claims 8 and 18, delete “a” after “multiple” (on line 7 in claim 8, and line 8 in claim 18). 
Appropriate corrections are required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-4, 10-14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hillstrom (U. S. Patent 7,113,879).
As for claim 1, Hillstrom discloses an apparatus for performing time domain reflectometry (100 in Fig. 1), the apparatus comprising:
a measurement device (VNA 11 for TDR measurement) for executing a time domain reflectometry measurement on a device under test (15), wherein a measurement terminal of the measurement device is connected to the device under test (15) by a conductive radio frequency connection (coaxial cable 18 and/or RF connector 19), and wherein the device under test (15) is configured to receive radio frequency signals;
an analysis memory (i.e., memory means inside the processor 16 or VNA 11) for providing a number of device patterns (e.g., the patterns of coherent, orthogonal or canceling discontinuities for the automatic step of identifying the different discontinuities; col. 7, lines 16-18; or the stored patterns for the calibration step 302 in Fig. 3) of the device under test; and
	a control device (the combination of control panel 14 and processor 16), comprising:
a processing unit (processor 16) for obtaining a measurement profile of the device under test (15), the measurement profile comprising a specification of components included in the device under test (15), 
a data interface (cables/connections) for obtaining the device patterns from the analysis memory, wherein the data interface obtains device patterns relating to components of the device under test (15) according to the obtained measurement profile,
a measurement interface (TDR display 12) for receiving a measurement result of a time domain reflectometry measurement from the measurement device (TDR measurement from VNA 11),
wherein the processing unit (processor 16) is configured to identify a failure of the device under test (15) by comparing the obtained measurement result with the received device patterns (i.e., see steps of 614 in Fig. 6A and step 606 in Fig. 6B for automatically identifying problem discontinuities, or the coherent, canceling, and orthogonal circuit discontinuities; col. 6, line 55—col. 7, line 20).

As for claim 2, Hillstrom discloses the apparatus of claim 1, wherein the measurement device comprises a vector network analyzer (VNA 11 in Fig. 1).

As for claim 3, Hillstrom discloses the apparatus of claim 1, wherein the number of device patterns comprise failure patterns and/or pass patterns based on empirical characterizations of sources of failures (i.e., the failure patterns of the coherent, canceling, and orthogonal circuit discontinuities in Fig. 4).
As for claim 4, Hillstrom discloses the apparatus of claim 1, comprising an analyzing unit for receiving empirical measurement data of faulty devices and/or devices without a failure and generating device patterns based on the received empirical measurement data and a characterization of the respective device (i.e., the analyzing means in VNA 11 for generating the faulty device patterns of the problem discontinuities, or the coherent, canceling, and orthogonal circuit discontinuities).

As for claim 10, Hillstrom discloses the apparatus of claim 1, wherein the device patterns relate to one of a number of failure classes, and the processing unit (16) is configured to classify an identified failure based on a corresponding device pattern (i.e., the processor 16 can classify the identified discontinuities to be: inductive, resistive, capacitive, or coherent, canceling, and orthogonal as shown in Figs. 2 and 4).

As for claims 11-14 and 20, they are the method claims corresponding to the rejected apparatus claims, claims 1-4 and 10. They are rejected for the same reasons as stated above for the rejection of the apparatus claims, 1-4 and 10. 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hillstrom (U. S. Patent 7,113,879) in view of Ben Hassen et al. (U. S. Pub. 2019/0107573).
As for claims 5 and 15, Hillstrom discloses the apparatus and method of claims 1 and 11 as discussed above.
Hillstrom does not specifically disclose wherein the control device is configured to compute a distance between the measurement terminal of the measurement device and a point of failure in the device under test based on a specific propagation speed of a propagation medium in the device under test.
Ben Hassen et al. discloses it is known in the field of reflectometry methods, to determine a distance to a position of a fault on the cable based on the propagation speed of the cable (see [0072] and 0073]). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the VNA of Hillstrom to compute a distance to the different discontinuities, or other faults based on the propagation speed, as taught by Ben Hassen et al., for the purpose of identifying and displaying to the user the locations of the different discontinuities/faults, or to make sure “ the relationship of discontinuity location and type to S11 lobe magnitude follow a set of rules” (see Hillstrom col. 4, lines 26-27). 

5.	Claims 6, 7, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hillstrom (U. S. Patent 7,113,879) in view of Libbys et al. (U. S. Pub. 2014/0343883).
As for claims 6, 7, 16 and 17, Hillstrom discloses the apparatus and method of claims 1 and 11 as discussed above.
Hillstrom does not specifically disclose wherein the control device is configured to modify a signal path in the device under test upon detecting a faulty position in the device under test; or wherein the measurement device comprises a de-embedding functionality for virtually shifting an entry port of the device under test.
	Libbys et al. discloses a signal integrity network analyzer for performing TDR measurement, wherein after analysis of a calculated waveform, one or more system parameters may be modified, and modifying the system parameters comprises embedding or de-embedding one or more system fixtures or cables (see abstract and claims 2-7). 
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hillstrom to disclose modifying system parameters to modify a signal path, or use de-embedding functionality, as taught by Libbys et al., for the purpose of testing any other desired signal paths, or testing the DUT with a different port configuration. 

6.	Claim 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hillstrom (U. S. Patent 7,113,879) in view of Maslen (U. S. Pub. 2010/0188095).
As for claims 9 and 19, Hillstrom discloses the apparatus and method of claims 1 and 11 as discussed above.
Hillstrom does not specifically disclose wherein the processing unit is configured to determine a degree of damage of an identified failure based on the measurement result of the time domain reflectometry measurement.
Maslen discloses that a second objective for a time-domain reflectometry device is to determine and estimate the degree of severity of an identified failure based on the measured result of the amplitude of the reflection caused by the fault (see [0021] and [0023]). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processing unit of Hillstrom to determine a degree of damage of an identified failure based on the measurement result of the time domain reflectometry measurement, as taught by Maslen, for determining the nature of the discontinuities and notify the user about the severity of the discontinuities so appropriate action can be taken timely to correct or avoid the identified failure. 

7.	Claim 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hillstrom (U. S. Patent 7,113,879). 
As for claims 8 and 18, Hillstrom discloses the apparatus and method of claims 1 and 11 as discussed above, wherein the control device (14 and 16) is configured to identify a number of potential failure positions (i.e., identifying a number of the problem discontinuities, see 614 in Fig. 6A) in the device under test (15) based on the measurement profile of the device under test.
Hillstrom does not specifically disclose that the control device further generates at least one measurement task for each identified potential failure position, and successively perform multiple time domain reflectometry measurements according to the generated measurement tasks.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Hillstrom to disclose wherein the control device is configured to repeat the time domain reflectometry measurement for each identified potential problem discontinuity, for the purpose of verifying and confirming to the user, the existence and location of each problem discontinuity. 
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Harris et al. (U. S. Pub. 2018/0184081) discloses a TDR device for distance-to-fault measurements in cable TV (Fig. 3). 
Pupalaikis et al. (U. S. Pub. 2014/0176156) discloses a time domain network analyzer. 
Dunsmore (U. S. Patent 7,170,297) discloses using a vector network analyzer to measure the reflection response of a DUT. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY HE whose telephone number is (571)272-2230. The examiner can normally be reached 9:00am--5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY HE/               Primary Examiner, Art Unit 2867